Citation Nr: 0020763	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total rating for service-connected 
disability based on VA hospitalization from April 7 to May 5, 
1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from December 1969 
to August 1970.  In addition, he had eight months of prior 
active service.  

This appeal arises from an October 1993 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a 
temporary total evaluation for a service-connected disability 
based on hospitalization from April 7, 1993 to May 5, 1993.  

Previously, in March 1998, the Board of Veterans' Appeals 
(Board) granted an increased evaluation of 20 percent for the 
veteran's service-connected low back strain.  By a rating 
action dated in the following month, the RO effectuated the 
Board's decision and assigned a 20 percent evaluation to this 
disability, effective from February 1993.  Thereafter, in a 
statement received at the RO in May 1998, the veteran 
expressed disagreement with the April 1998 rating action's 
grant of a 20 percent evaluation for his service-connected 
low back strain.  

In a letter dated in June 1998, the RO explained to the 
veteran that the April 1998 rating action was prepared to 
implement the Board's March 1998 decision and that the RO had 
no jurisdiction over a disagreement with a final 
determination of the Board.  The RO informed the veteran that 
an appeal of the Board's decision must be filed with the 
United States Court of Appeals for Veterans Claims (Court).  
The RO referred the veteran to the Notice of Appellate 
Rights, which was attached to his copy of the Board's 
decision, and notified him that he had until July 17, 1998 to 
file an appeal with the Court.  

Review of the claims folder indicates that the veteran did 
not file an appeal of the Board's March 1998 decision with 
the Court.  Significantly, however, the veteran's May 1998 
statement may be construed as a claim for an increased rating 
for his service-connected low back strain.  Following receipt 
of the veteran's May 1998 statement, the RO did not 
adjudicate an increased rating claim for this 
service-connected disability.  The issue of entitlement to a 
disability rating greater than 20 percent for the 
service-connected low back strain is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  

Additionally, in an April 1999 statement, the veteran raised 
the issues of entitlement to a compensable disability rating 
for the service-connected status post arthrotomy of his right 
knee, including a residual scar, and entitlement to service 
connection for a left knee disability.  These claims are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected low back strain did not 
require hospital treatment for a period in excess of 21 days 
during his hospitalization from April 7 to May 5, 1993.  


CONCLUSION OF LAW

The criteria for a temporary total rating for 
service-connected disability based on VA hospitalization from 
April 7 to May 5, 1993 are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.29 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a temporary total 
rating for a service-connected disability requiring hospital 
treatment or observation from April 7 to May 5, 1993, the 
Board notes that the pertinent regulation provides that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 
21 days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (1999).  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b) (1999).  

Throughout the current appeal in the present case, the 
veteran has asserted that, although he was admitted to a VA 
medical facility in April 1993 for treatment for major 
depression as well as for alcohol and cocaine abuse, he also 
was treated for his service-connected low back disorder 
during this hospitalization.  See, e.g., August 1996 hearing 
transcript (T.) at 4-5, 11-12.  According to the veteran's 
testimony at the personal hearing, his low back treatment 
during this hospitalization essentially consisted of pain 
medication and a heating pad but no physical therapy.  
T. at 4-5, 11-12.  

With regard to the veteran's contentions that he received 
treatment for his service-connected low back disability 
during the April to May 1993 hospitalization, the Board notes 
that, by an October 1970 rating action, the RO granted 
service connection for chronic low back strain and assigned a 
10 percent evaluation to this disability, effective from 
August 1970.  (As the Board has discussed earlier in this 
decision, an April 1998 rating action effectuated the Board's 
March 1998 grant of a 20 percent disability evaluation for 
the veteran's service-connected low back strain, effective 
from February 1993.)  By the October 1970 rating action, the 
RO also denied service connection for spina bifida at the L5 
level.  Additionally, in a July 1988 rating action, the RO 
listed scoliosis and degenerative changes of the lumbar spine 
among the non- serviceconnected disorders.  

According to pertinent medical reports, the veteran was 
admitted to the VA Medical Center (VAMC) in Jackson, 
Mississippi from April 7, 1993 until May 5, 1993 for 
treatment for a psychiatric disorder as well as cocaine and 
alcohol abuse.  Also during this hospitalization, he was 
given medication for chronic low back pain.  Significantly, 
however, the physical examinations completed prior to his 
discharge from this hospitalization did not include, as a 
final diagnosis, his service-connected low back strain.  In 
fact, the only diagnosis included with regard to his low back 
condition was his nonservice-connected lumbar scoliosis.  

As the pertinent medical records from the April to May 1993 
hospitalization illustrate, the veteran's complaints of 
chronic low back pain during this admission were not 
associated with his service-connected low back strain.  In 
fact, according to these medical reports, the veteran's low 
back pain complaints were associated with his 
nonservice-connected lumbar scoliosis.  Moreover, the 
particular treatment during this admission, namely the use of 
anti- inflammatory drugs, cannot be said to be hospital 
treatment because such treatment could have been carried out 
just as easily on an outpatient basis.  Thus, the records 
from this hospitalization do not show that the veteran 
received hospital treatment for a period in excess of 21 days 
for his service-connected low back strain.  Without evidence 
of such treatment, the veteran's claim for a temporary total 
rating for a service-connected disability during the 
hospitalization from April 7 to May 5, 1993 must be denied.  


ORDER

A temporary total rating for service-connected disability 
during hospitalization from April 7 to May 5, 1993 is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

